Opinion by
Judge Rogers,
Herman J. Bollinger has appealed from judgment of sentence to pay costs and fine of $50.00 entered in the Court of Common Pleas of Carbon County, per President Judge John P. Lavelle, upon a verdict that the appellant was guilty of the summary offense of refusing to permit an officer or agency of Palmerton Borough to examine his books and records as required by Section IX(a) of the boroughs Earned Income Tax Resolution. We affirm the judgment of sentence on the comprehensive opinion of President Judge John P. Lavelle, Com*44monwealth of Pennsylvania ex rel. Palmerton Area School District v. Herman J. Bollinger, No. 43 CR 1984.
Order
And Now, this 10th day of March, 1986, the judgment of sentence of the Court of Common Pleas of Carbon County in the above-captioned matter is affirmed.